The Honorable Steven B. Jones State Representative P.O. Box 3040 West Memphis, AR 72303-3040
Dear Representative Jones:
I am writing in response to your request for my opinion on the following questions relating to a taxation issue you have raised on behalf of a constituent who sells storage tanks and supplies to farmers:
  1. Pursuant to provisions of Sales Tax Regulation GR-51 B-5, how can storage tanks sold to farmers not be tax exempt if they are used in the irrigation capacity?
  2. Since grinding wheels and sandblasting grit must be used in the manufacture of above and underground storage tanks, why are they subject to the sales and use tax?
RESPONSE
In support of your request, you have attached correspondence from a constituent who is apparently involved in a dispute with the government regarding the taxation on his business operations. I am unable to address this particular question since, by statute, I am barred from engaging in the private practice of law. A.C.A. § 25-16-701. Moreover, to the extent your request merely seeks my advisory opinion on a general issue of state tax law, I should note that the Department of Finance and Administration, Revenue Division, is the appropriate authority to issue letter opinions on such questions. See Gross Receipts Tax Regulations GR-75 and -76 ("No opinion, whether formal or informal, issued by any other agency can be binding on the Department of Finance and Administration, Revenue Division."). I therefore suggest that you submit your questions to that agency.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh